DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Preliminary Amendment filed on January 27, 2020.  Accordingly, claims 1-15 and newly added claim 16 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2020 is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 
The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims such as “comprises” in line 1 should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 9 is objected to because of the following informalities:  “a” before “second” in line 3 should be replaced with -- the --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Venema (US 4,621,227 A).


    PNG
    media_image1.png
    575
    840
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    545
    522
    media_image2.png
    Greyscale

With regard to claim 1, a method for determining an electrical parameter (capacitance ratio) (Title; and column 1, lines 7-9) comprising the steps of charging, in parallel, a first and a second capacitor (FIG. 1, C1 and C2) from a common supply voltage (FIG. 1, d-c voltage Vs), measuring a first discharge time (FIG. 2, (t0 - t1)) by discharging the first capacitor (FIG. 1, C1),  measuring a second discharge time (FIG. 2, (t0 - t2)) by discharging the second capacitor (FIG. 1, C2), and determine the electrical parameter (capacitance ratio) from a ratio of the first and the second discharge times (FIG. 2, (t0 - t1) and (t0 - t2)) (For more details, please read: from column 1, line 65 to column 2, line1; column 2, lines 17-67; and column 3, lines 30-66).
With regard to claim 2, discharging the first capacitor (FIG. 1, C1) comprises the further steps of starting discharging and stopping discharging when the first voltage (FIG. 2, VC1) reaches a threshold voltage (FIG. 2, Vs), the first discharge time (FIG. 2, (t0 - t1)) denotes a time between start and stop of discharging the first capacitor (FIG. 1, C1), and/or discharging the second capacitor (FIG. 1, C2) comprises the further steps of starting discharging and stopping discharging the second capacitor (FIG. 1, C2) when the second voltage (FIG. 2, VC2) reaches the s), the second discharge time denotes a time between start and stop of discharging the second capacitor (FIG. 1, C2).
With regard to claim 3, the first capacitor (FIG. 1, C1) and the second capacitor (FIG. 1, C2) are charged simultaneously and/or parallel charging of the first capacitor (FIG. 1, C1) and the second capacitor (FIG. 1, C2) starts at a same instant in time (Column 3, lines 40-43). 
With regard to claim 4, the first capacitor (FIG. 1, C1) has a first capacitance value (FIG. 1, C1) and the second capacitor (FIG. 1, C2) has a second capacitance value (FIG. 1, C2), whereon the first capacitance value (FIG. 1, C1) and the second capacitance value (FIG. 1, C2) are close to each other (FIG. 1).
With regard to claim 5, the first and/or second capacitor (FIG. 1, C1 and/or C2) is discharged through at least one resistor (FIG. 1, R1 and R2) (Column 2, lines 65-67).
With regard to claim 6, after discharging the first and the second capacitor (FIG. 1, C1 and C2) and determining the first and second discharge time, the first and the second capacitor (FIG. 1, C2) are charged in parallel from the common supply voltage (FIG. 1, d-c voltage Vs) a second time (another cycle of operation), a third discharge time (another cycle of operation) is determined by discharging the first capacitor (FIG. 1, C1), a fourth discharge time (another cycle of operation) is determined by discharging the first capacitor (FIG. 1, C1) or by discharging the second capacitor (FIG. 1, C2), and the electrical parameter (capacitance ratio) is determined from a ratio of the first, second, third and fourth discharge times (Column 3, lines 20-66).
With regard to claim 7, the first and second discharge times are measured from discharging the first and the second capacitor (FIG. 1, C1 and C2) by a first resistor (FIG. 1, R1) (FIG. 2), and the third and fourth discharge times (another cycle of operation) are measured from 1 and C2) by a second resistor (FIG. 1, R2).
With regard to claim 8, the first capacitor (FIG. 1, C1) is charged with the common supply voltage (FIG. 1, d-c voltage Vs) using the second capacitor (FIG. 1, C2) before discharging the first capacitor (FIG. 1, C1) a second time (FIG. 2).
With regard to claim 10, at least one electrical parameter (capacitance ratio) to be determined is a resistance ratio and/or a capacitance ratio (Title; and column 1, lines 7-9).
With regard to claim 11, a measurement arrangement (measuring system of FIG. 1) for measuring an electrical parameter (capacitance ratio) comprising a measurement path (FIG. 1, d-c power supply 10, transistors T1, T2, T3, resistors 14, 15 and 16) arranged to be connected to a first and a second capacitor (FIG. 1, C1 and C2), respectively, and further arranged to provide a common supply voltage (FIG. 1, d-c voltage Vs), and a data analysis path (FIG. 1, comparators 11 and 12, averaging circuit 18-22, and indicator 23) connected to the measurement path (FIG. 1, d-c power supply 10, transistors T1, T2, T3, resistors 14, 15 and 16) and configured to determine an electrical parameter (capacitance ratio) according to claim 1 (For more details, please read: from column 1, line 65 to column 2, line1; column 2, lines 17-67; and column 3, lines 30-66).
With regard to claim 12, the measurement path (FIG. 1, d-c power supply 10, transistors T1, T2, T3, resistors 14, 15 and 16) further comprises: a load supply terminal (FIG. 1, terminal connected between transistor T3 and d-c power supply 10) to be connected to the common supply voltage (FIG. 1, d-c voltage Vs), a first and a second selectable terminal (FIG. 1, bases of transistors T1, T2) to connect the first and a second capacitor (FIG. 1, C1 and C2), respectively, and wherein the data analysis path (FIG. 1, comparators 11 and 12, averaging circuit 18-22, and indicator 23) further comprises a comparator (FIG. 1, comparator 12), a time-to-digital converter T) when a voltage (FIG. 1, peak charging voltage on capacitor C2) applied at an input side (FIG. 1, negative input of comparator 12) (Column 2, lines 42-60), connected to the measurement path (FIG. 1, d-c power supply 10, transistors T1, T2, T3, resistors 14, 15 and 16), reaches a threshold voltage (FIG. 2, Vs), a time-to-digital converter (FIG. 1, comparator 11) arranged to provide a timing signal depending on the trigger signal (FIG. 1, triggering pulse VT) (Column 2, lines 38-42; and column 3, lines 8-13), and a control and processing unit (FIG. 1, averaging circuit 18-22 and indicator 23) arranged to select the first and a second selectable terminal (FIG. 1, bases of transistors T1, T2) to charge, in parallel, the first and the second capacitor (FIG. 1, C1 and C2) from a common supply voltage (FIG. 1, d-c voltage Vs) and further arranged to select the first and a second selectable terminal (FIG. 1, bases of transistors T1, T2) to discharge the first and/or the second capacitor (FIG. 1, C1 and C2), respectively.
With regard to claim 13, a strain gauge (FIG. 1, resistor at the top right corner of the circuit diagram) comprising at least one resistor (FIG. 1, resistor at the top right corner of the circuit diagram) is connected to at least one further selectable terminal (FIG. 1, bases of transistors T1, T2).
With regard to claim 14, a capacitive sensor (FIG. 1, measuring system, which can be used as a capacitive ceramic pressure sensor) (From column 1, line 65 to column 2, line 9) is connected to at least one of the first or the second selectable terminal (FIG. 1, bases of transistors T1, T2) and comprises at least one of the first or the second capacitor (FIG. 1, C1 and C2).
1 and C2) and/or the at least one resistor (FIG. 1, resistor at the top right corner of the circuit diagram) are integrated into the same integrated circuit (the measuring system, as shown in FIG. 1, can be included in a capacitive ceramic pressure sensor manufactured by Borg-Warner Corporation under the designation 358-522), or are connected to the selectable terminals (FIG. 1, bases of transistors T1, T2) as external components, respectively (FIG. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Venema.
Venema teaches all that is claimed as discussed in the above rejection of claims 1-8 and 10-15 including common supply voltage (FIG. 1, d-c voltage Vs) in parallel with the first and a 1 and C2) having first and second capacitance values (FIG. 1, C1 and C2), and discharge times are determined by discharging the first and a second capacitor (FIG. 1, C1 and C2), respectively, but it does not specifically teach the following features:
Capacitors are charged from the common supply voltage in parallel with the first and second capacitor, further discharge times are determined by discharging the further capacitors, respectively, and further electrical parameters are determined ratios of the first, the second and further discharge times, respectively.
An integrated circuit, wherein the first, second capacitor and/or the at least one resistor are integrated into the same integrated circuit, or are connected to the selectable terminals as external components, respectively.
The first and second capacitance values are the same with process parameters or may differ only by values smaller than 10% or smaller than 1%, or such that the first and second capacitance values are proportional in value to each other.
It is noted that:
With regard to claim 9, adding further capacitors having the same structure to perform the same functions (“electrical parameters are determined ratios of the first, the second and further discharge times, respectively” as recited) as that of the first and second capacitors is merely a matter of duplication of parts.  However, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960): please see MPEP 2144.04 VI. B. Duplication of Parts for more details).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring system for determining the 
With regard to claim 15, the limitation, “an integrated circuit, wherein the first, second capacitor and/or the at least one resistor are integrated into the same integrated circuit”, is merely a matter of making integral, which is an obvious engineering choice.  However, according to MPEP 2144.04 V. B, the court held that “Making integral” is not an allowable subject matter.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring system for determining the capacitance ratio of a pair of capacitors of Venema to make use of a one piece construction instead of the structure disclosed in Venema since such an arrangement is beneficial to provide desirable and obvious engineering choice for a single integral and gaplessly continuous capacitive sensor.  Such an implementation can significantly increase the effectiveness of the measuring system for determining the capacitance ratio of a pair of capacitors.
With regard to claim 16, the feature as recited upon which applicants rely (i.e., “first and second capacitance values are the same with process parameters or may differ only by values smaller than 10% or smaller than 1%, or such that the first and second capacitance values are proportional in value to each other”) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such potential is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Please see MPEP 2144.05 II. OPTIMIZATION OF RANGES: Optimization Within Prior Art Conditions or Through Routine Experimentation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring system for determining the capacitance ratio of a pair of capacitors of Venema to apply the missing features as identified above since such an arrangement is beneficial to improve upon what is already generally known to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Snyder et al. (US 3,913,129 A) teaches an outage indicating apparatus for meter telemetry systems including data recorders.
Bauer et al. (US 2005/0035772 A1) teaches a method and device for determining the ratio between an RC time constant in an integrated circuit and a set value.
Yano et al. (US 2010/0244850 A1) teaches an electric vehicle with ground fault detecting system.
Govindaraj et al. (US 2015/0130273 A1) teaches a DC link capacitance measurement for electric vehicle drivetrain.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858